Springer, J.,
dissenting:
I dissent for two reasons: first, Judge Breen exceeded his authority by reconsidering and then overruling Judge Handelsman’s prior decision; and, second, whether the attorneys were negligent in failing to plead mandatory exhaustion of arbitration remedies as an affirmative defense raises factual issues that should be tried by a jury or other finder of fact.
Judge Breen was the third judge to adjudicate the arbitrability issue. Finding Judge Handelsman’s prior decision on the issue of arbitrability to be “clearly erroneous,” Judge Breen decided to reverse Judge Handelsman’s decision, stating that “nothing prevents a [district] judge from modifying [another district judge’s] opinion when it is determined to be clearly in error.”
To support his reversal of Judge Handelsman’s decision, Judge Breen states:
The law of the case doctrine directs a court’s discretion, but does not limit the tribunal’s power. Arizona v. California, 460 U.S. 605, 618 (1983). Under the law of the care [sic] doctrine, a court will reconsider a previously decided issue if substantially different evidence is subsequently introduced or the decision is clearly erroneous and would work manifest injustice. Little Earth of United States Tribes v. Department of Housing, 807 F.2d 1433, 1441 (9th Cir. 1986).
In State Engineer v. Curtis Park, 101 Nev. 30, 32, 692 P.2d 495, 497 (1985), this court held that
[t]he doctrine of the law of the case provides that where an appellate court states a principle of law in deciding a case, that rule becomes the law of the case, and is controlling both in the lower court and on subsequent appeals, as long as the facts are substantially the same. Adolino v. State, 99 Nev. 346, 350, 662 P.2d 631 (1983) (citations omitted).
The law of the case doctrine, then, relates to principles of law stated by an appellate court and does not justify the reversal of one trial judge’s decision by another trial judge because the second judge believes that the first judge’s decision was “clearly erroneous.”
After a district court judge has issued a ruling, the parties may move for reconsideration of the decision. If the district court denies the motion for reconsideration, the appropriate action is an appeal to this court. To allow a third or fourth district court judge to consider the issue and alter the result in any given case has the effect of creating an inappropriate intermediate review. Judge Breen exceeded his authority when he decided to reconsider and reverse Judge Handelsman’s decision regarding arbitrability.
*747Appellants filed this legal malpractice action complaining that their attorney breached a duty of care by failing to plead an affirmative defense in a timely manner. As the majority states, whether exhaustion of contractual arbitration remedies would have been a valid defense in the Promotion Fund1 lawsuit is a pure question of law. The district court judges who heard the case carefully analyzed the applicable federal court precedents regarding this close question of law and determined first that the dispute was arbitrable, and then that it was not.
Given the conflicting opinions among the district court judges in this case, the law regarding arbitrability of disputes such as this one is far from being clear and settled. Judge Handelsman did not render his reasoned written decision relating to the presumption of arbitrability under federal labor law in a haphazard or ill-considered manner. Reasonable persons, including three district court judges, have been unable to agree as to whether this dispute was arbitrable. Under these circumstances, whether a prudent defense attorney would have reasonably pleaded mandatory exhaustion of contractual arbitration remedies as an affirmative defense in the Promotion Fund case is a matter that should be decided by a jury or other trier of fact. This being the case, summary judgment was inappropriate. I would reverse the judgment of the trial court and remand the matter for trial.

Bricklayers & Allied Craftsmen, Local Union No. 3 v. Masonry and Tile Contractors Association of Southern Nevada, No. CV-S-81-726-RDF (D. Nev., filed October 21, 1981) (“the Promotion Fund case”).